UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7057


JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.

DR. NINA WARD; NURSE G. MULLEN,

                Defendants - Appellees.



                             No. 12-7071


JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.

SCOTT BRAIN;    JAMES   R.   CHELLIS;   JANE   DOE;   DR.   PHILLIP
PERKINS,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:11-ct-03065-FL; 5:11-ct-03088-FL)


Submitted:   November 2, 2012              Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James Anthony May, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            James Anthony May appeals the district court’s orders

dismissing     without     prejudice      his    42    U.S.C.     § 1983    (2006)

complaints.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        May v. Ward, No. 5:11-ct-03065-FL (E.D.N.C.

June 8, 2012); May v. Brain, No. 5:11-ct-03088-FL (E.D.N.C. June

8, 2012).      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before   the   court     and   argument    would      not   aid   the   decisional

process.

                                                                           AFFIRMED




                                       3